
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.7



VALMONT INDUSTRIES, INC.
RESTRICTED STOCK UNIT AGREEMENT


        AGREEMENT entered into effective DATE ("Effective Date") by and between
Valmont Industries, Inc., a Delaware corporation ("Company") and, NAME an
employee of the Company ("Employee").

        1.    Grant of Award.

        (a)    The Company hereby grants to the Employee, pursuant to and
subject to the terms of the Valmont 2002 Stock Plan ("Plan"), xxx Restricted
Stock units ("Units") of the Company (such number being subject to adjustment as
provided in Paragraph 8 hereof) on the terms and conditions set forth herein.

        (b)    Employee acknowledges receipt of a copy of the Plan, and agrees
that this award of Units shall be subject to all of the terms and conditions set
forth in the Plan, including future amendments thereto, if any, pursuant to the
terms thereof, which Plan is incorporated herein by reference as part of this
Agreement.

        2.    Restricted Stock Units.    Each Unit awarded hereunder shall be
the equivalent of one share of Company Stock, provided; however, the Employee
shall have no voting or similar rights with respect to the Units. The Employee
shall be a general, unsecured creditor of the Company with respect to the
Company's obligations under this Agreement.

        3.    Vesting.    The Units shall become nonforfeitable and fully vested
on the date exactly three years from the Effective Date ("Vesting Date") if the
Employee remains in the continuous employment of the Company until the Vesting
Date. In the event of termination of the Employee's employment (voluntary or
involuntary) prior to the Vesting Date, the Employee shall forfeit all of the
Units granted under this Agreement and the payment contemplated by Paragraph 4
hereof.

        4.    Dividends.    During the Employee's employment with the Company,
the Company shall accumulate a cash amount equal to dividends in cash or
property paid from time to time on issued and outstanding shares of Company
Stock in an amount that is equivalent to the dividends which the Employee would
have received had the Employee been the owner of the number of shares of Company
Stock equal to the number of Units granted hereunder. The cash accumulated shall
accrue interest until the Vesting Date (unless previously forfeited). Interest
shall be computed using the Company's average short term borrowing rate
determined for each calendar year as of December 31, compounded quarterly, as
determined by the Compensation Committee of the Board of Directors of the
Company (the "Committee") or its designee. The cash amount (plus interest) shall
be paid to the Employee on the Vesting Date, or as soon as possible thereafter,
but no later than the March 15th immediately following the calendar year which
includes the vesting date, subject to the Employee's continuous employment with
the Company until the Vesting Date. The payment hereunder shall be treated as
additional compensation to the Employee. No such payment shall be paid to the
Employee after the Employee's termination of employment with the Company, even
though such termination is after the record date, or after settlement of the
Awards as provided in Paragraph 5 if the record date follows the settlement.

        5.    Settlement of Awards.    As soon as practicable following the
Vesting Date, but no later than the March 15th immediately following the
calendar year which includes the vesting date, if the Employee has not forfeited
the Units hereunder, the Company shall pay to the Employee, with respect to each
Unit one share of Company Stock.

        6.    Withholding.    All deliveries and distributions under this
Agreement are subject to withholding of all applicable taxes. At the election of
the Employee, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied

--------------------------------------------------------------------------------




through the surrender of shares of Company Stock to which the Employee is
otherwise entitled to under the Plan, or through a cash payment by the Employee
to the Company.

        7.    Non-Compete.    The Employee agrees that for a period of twelve
months after employment has been terminated, for any reason other than by the
Company without cause, the Employee will not solicit for sale or sell products
or services which compete with any of the Company's products or services to
those persons, companies, firms or corporations who were or are customers of the
Company and with whom the Employee had personal contact during and as a result
of employment with the Company. The Employee agrees not to solicit or sell to
such customers on behalf of the Employee or on behalf of any other person, firm,
company or corporation. Moreover, during said twelve month period, the Employee
shall neither induce nor encourage any employee employed by the Company to leave
the Company's employment. The Employee also agrees that during said twelve month
period, the Employee will not interfere with the Company's contractual or
business relationships with its suppliers or vendors.

        The Employee acknowledges that a violation of the Employee's covenants
above, may result in irreparable and continuing harm to the Company. If the
Employee violates any of these covenants, the Company will be entitled to seek
from any court of competent jurisdiction (in addition to other remedies)
injunctive relief, to restrain any further violations by Employee and by any
persons acting for or on Employee's behalf. In the event the Company is required
to seek enforcement of any of the provisions of this Agreement, the Company will
be entitled to recover from the Employee reasonable attorneys fees plus costs
and expenses.

        The Employee recognizes that the limitations in this Agreement are
reasonable and necessary to protect the legitimate business interests of the
Company. In the event that any of the foregoing non-competition covenants are
held to be unenforceable by any court of competent jurisdiction, the Employee
agrees and understands that such covenants may be modified to impose limitations
on the Employee's activities no greater than that allowable under applicable
law.

        For purposes of this Agreement, "Cause" shall include the Employee's
negligence, neglect of duty, incompetence, dishonesty, violation of any of the
terms of the Employee's employment agreement (if any) and the Employee's
indictment, conviction or plea of guilty or nolo contendere to a misdemeanor
involving moral turpitude or a felony.

        8.    Adjustment in Capitalization.    If any adjustment in the
Company's capitalization as described in Section 5.3 of the Plan occurs,
appropriate adjustments shall be made (as provided in Section 5.3 of the Plan)
to the number of Units under this Agreement.

        9.    Non-Transferability.    The Agreement and the Units granted
hereunder shall not be transferable other than by will or the laws of descent
and distribution. More particularly (but without limiting the generality of the
foregoing), this Agreement and the Units granted hereunder may not be assigned,
transferred (except as provided above), pledged or hypothecated in any way,
shall not be assignable by operation of law, and shall not be subject to the
execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition contrary to the provisions hereof or
the levy of any execution, attachment or similar process upon the Units or this
Agreement shall be null and void and without effect.

        10.    Heirs and Successors.    This Agreement shall be binding upon,
and inure to the benefit of, the Company and its successors and assigns, and
upon any person acquiring, whether by merger, consolidation, purchase of assets
or otherwise, all or substantially all of the Company's assets and business. If
any rights of the Employee or benefits distributable to the Employee under this
Agreement have not been distributed, at the time of the Employee's death, such
benefits shall be distributed to the Designated Beneficiary, in accordance with
the provisions of this Agreement. The "Designated Beneficiary" shall be the
beneficiary or beneficiaries designated by the Employee in a writing filed with

2

--------------------------------------------------------------------------------



the Committee in such form and at such time as the Committee shall require. If
the Employee fails to designate a beneficiary, or if the Designated Beneficiary
does not survive the Employee, any benefits distributable to the Employee shall
be exercised by or distributed to the legal representative of the estate of the
Employee. If a deceased Participant designates a beneficiary and the Designated
Beneficiary survives the Participant, but dies before the complete distribution
of benefits to the Designated Beneficiary under this Agreement, then any
benefits distributable to the Designated Beneficiary shall be distributed to the
legal representative of the estate of the Designated Beneficiary.

        11.    Reimbursement.    In the event that (i) the Company is required
to restate and submit to the Securities and Exchange Commission a restatement of
its audited financial statements for a fiscal year after fiscal 2006 due to
material noncompliance with any financial reporting requirement and
(ii) Employee engaged in fraud or intentional misconduct that caused or
contributed to the need for the restatement, as determined by the Board of
Directors, the Company, in an appropriate case as determined by the Board of
Directors, shall be entitled to cancel Units, in whole or part, and to the
return of Company Stock issued to Employee in settlement of Units in whole or
part, and return of all dividends paid thereon. The rights of reimbursement of
the Company shall be in addition to any other right of reimbursement provided by
law.

        12.    Administration.    The authority to manage and control the
operation and administration of this Agreement shall be vested in the Committee,
and the Committee shall have all powers with respect to this Agreement as it has
with respect to the Plan. Any interpretation of the Agreement by the Committee
and any decision made by it with respect to the Agreement is final and binding.

        IN WITNESS WHEREOF, the Company and the Employee have signed this
Agreement effective as of the day and year first above written.

    VALMONT INDUSTRIES, INC.
 
 
By:
 
 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Employee        

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.7



VALMONT INDUSTRIES, INC. RESTRICTED STOCK UNIT AGREEMENT
